SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the decision of said district court be and it hereby is AFFIRMED.
Petitioner-appellant Johnny Hincapié appeals the district court’s August 21, 2001 judgment denying his petition for a writ of habeas corpus. Hincapié seeks to set aside the January 3, 1992 judgment of the New York State Supreme Court (affirmed by the Appellate Division on July 6, 1995) convicting him, after a jury trial, of Murder in the Second Degree and two counts each of Robbery in the First and Second Degrees.
Hincapie’s appeal to this Court is limited to the question of whether his Sixth Amendment right to present a defense was violated when the state trial court excluded, as hearsay, portions of a taped confession by Ricardo Lopez, one of the other alleged participants in the charged crimes. Hincapié argues that portions of Lopez’s statement were exculpatory to Hincapié, and thus that their exclusion denied Hinca-*62pie his right to present a defense. In support of this argument, Hincapie cites Chambers v. Mississippi, 410 U.S. 284, 93 S.Ct. 1038, 35 L.Ed.2d 297 (1973), where the Supreme Court held that state evidentiary rules “may not be applied mechanistically” to exclude evidence that: 1) bears “persuasive assurances of trustworthiness”; and 2) is critical to a defendant’s defense. Id. at 302.
Hineapie’s argument fails the Chambers test. The portions of Lopez’s statement that Hincapié sought to introduce were hearsay and did not bear “assurances of trustworthiness.” Lopez’s assertion that Hincapié was not present at the scene was not against Lopez’s criminal interest, it was not subject to cross-examination, and it carried no indicia of reliability. See Williamson v. United States, 512 U.S. 594, 600-01, 114 S.Ct. 2431, 129 L.Ed.2d 476 (1994).
For the reasons stated above, the judgment of the district court is AFFIRMED.